STATEMENT OF FACTS.
This is an action brought by petition in error to this court from the district court of Pottawatomie county, wherein at the February term, 1904, of said court held in and for said county, in the Territory of Oklahoma, W. A. Hensley was convicted of the crime of robbery, and sentenced to the penitentiary for a term of ten years. New trial was prayed for, overruled, exceptions saved, and the case is brought here for review. *Page 263
Opinion of the court by
This case not being briefed by either plaintiff or defendant, and the record having been filed in the office of the clerk of the supreme court on July 2d 1904, and having examined the entire record and finding no error therein, this cause is affirmed by authority of rule 6, of the rules of practice of this court.
Burwell, J., who presided in the court below, not sitting; all the other Justices concurring.